Title: From Benjamin Franklin to Augustus Gottlieb Spangenberg, 1 March 1756
From: Franklin, Benjamin
To: Spangenberg, Augustus Gottlieb


Reverend Sir
Philada. March 1. 1756
As the Forts are built, and the Ranging Companies in Motion beyond the Mountains, to cover the Inner Parts of the Country, I think the People may now very safely stay at their Places. The Government is at a great Expence to afford them this Defence; If they have no regard to it, but run away in so shameful and cowardly a Manner every time an Indian or two appears in any Part of the Province, and abandon their Plantations, I believe the Government will not think it worth while to keep up those Guards merely to secure empty Houses and uncultivated Fields, but will demolish the Forts, withdraw the Companies from your Frontier, and send them to other Parts to defend a better and more manly People. Of this be pleased to acquaint them; and farther that the Commissioners desire no Allowance may be made of Provisions on Account of the Government to any Refugees at your Place after this time; for some of them, as long as they can live in Idleness with you, and be fed, will think little of returning to their Places, or of the Duty of caring and labouring for their own Livelihood.

The £100 advanc’d your Brethren was only to prevent your being in Advance for us: It is to be accounted for when we settle, and what Provisions you have furnish’d to the Poor according to my Letter will be allowed. I am, with the greatest Respect, Reverend Sir, Your most obedient Servant
B Franklin
Mr. Spangenberg
 Endorsed: Diaconat. Indianer Krieg. in Sp. weg der Flüchtlinge.